United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3025
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Rafael Madrid-Ojeda,                    * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: June 3, 2005
                                Filed: June 10, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Rafael Madrid-Ojeda (Madrid) appeals the sentence the district court1 imposed
after he pleaded guilty to conspiring to distribute 500 grams or more of a
methamphetamine mixture, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1), and 846,
and to a criminal forfeiture count. The district court sentenced Madrid to the
statutory mandatory minimum of 120 months imprisonment. See 21 U.S.C.
§ 841(b)(1)(A). Madrid’s counsel has filed a brief under Anders v. California, 386


      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
U.S. 738 (1967), arguing Madrid should have been sentenced below the statutory
mandatory minimum term despite his failure to qualify for “safety valve” relief.

       The district court did not err in sentencing Madrid to the mandatory minimum,
because it is undisputed that he did not meet all the requirements for safety-valve
relief. See 18 U.S.C. § 3553(f) (listing factors that allow court to sentence below
mandatory minimum); United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003)
(finding district court did not have authority to depart below statutory minimum
where government did not file substantial-assistance motion and defendant did not
qualify for safety-valve relief).

      Having carefully reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues. Accordingly, we affirm.
                      ______________________________




                                        -2-